Case 1:19-cv-00580-TFM-N Document 35 Filed 09/29/20 Page 1 of 1                       PageID #: 194




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

MORRIS BART, LLC, and                          )
MORRIS BART & ASSOCIATES, LLC,                 )
                                               )
       Plaintiffs,                             )
                                               )
vs.                                            )    CIVIL ACTION NO. 1:19-cv-580-TFM-N
                                               )
JAMES O. GORDON and ALABAMA                    )
PAINT AND INJURY CLINIC, INC.,                 )
                                               )
       Defendants.                             )

                                              ORDER

       Pending before the Court is the Stipulation for Dismissal by All of the Parties Pursuant to

Fed. R. Civ. Pro 41(a)(1)(ii). Doc. 34, filed September 29, 2020. The Rules of Civil Procedure

permit a plaintiff to voluntarily dismiss the action without an order of the court “by filing a notice

of dismissal before the opposing party serves either an answer or a motion for summary judgment”

or “a stipulation signed by all parties who have appeared.” FED. R. CIV. P. 41(a)(1)(A). The joint

stipulation is signed by both sides.

       Consequently, by operation of Fed. R. Civ. P. 41, this action has been dismissed in

accordance with the joint notice. Therefore, the claims in this case are dismissed with prejudice

with each party to bear their own attorneys’ fees and costs.

       The Clerk of the Court is DIRECTED to close this case.

       DONE and ORDERED this the 29th day of September 2020.

                                               s/Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




                                             Page 1 of 1
